Citation Nr: 1208371	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran had service in the Army National Guard and had active duty training from February to June 1990.  From September 1990 to July 1991, he was called to active duty in support of Operation Desert Shield/Desert Storm.  He served in Southwest Asia from October 1990 to June 1991.  

This case was previously before the Board of Veterans' Appeals (Board) in December 2009 and June 2001.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the RO's denial of entitlement to service connection a sleep disorder, claimed as chronic fatigue syndrome.  Thereafter, the case was returned to the Board for further appellate action.

In October 2011, during the pendency of the appeal, the Veteran's representative raised contentions to the effect that the Veteran was entitled to a total rating due to individual unemployability (TDIU) caused by his service connected disabilities.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  It is referred to the RO, however, for appropriate action.   

After reviewing the record, the Board finds that still-additional development of the evidence is warranted.  Therefore, the appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, claimed as chronic fatigue syndrome.

The evidence currently on file includes records reflecting the Veteran's treatment at the VA Medical Center (MC) in Tuscaloosa, Alabama, from June 1992 to March 2007.

In correspondence, dated August 11, 2011, the Veteran reported that there were outstanding treatment records at the Tuscaloosa VAMC which could potentially support his claim.  Therefore, those records must be requested prior to further consideration of his appeal.  See, e.g., Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that the duty to assist the Veteran in the development of his claim was breached, because the RO failed to secure records that were potentially relevant).  Accordingly, the case is remanded for the following actions:  

1.  With respect to the outstanding records identified by the Veteran in his August 11, 2011 correspondence, request that he provide the dates of his treatment and the disorder for which he was treated.  Then, request those records directly from the Tuscaloosa VAMC.

Such records could include, but are not limited to, discharge summaries, consultation reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  

2.  When the actions requested in Part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a sleep disorder, claimed as chronic fatigue syndrome.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action, unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

